DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KATHERINE ANN HYATT,
                            Appellant,

                                    v.

   JANE ELIZABETH ZIMMERMAN, as personal representative of the
                ESTATE OF MARK R. HYATT,
                        Appellee.

                              No. 4D19-1514

                          [February 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. FMCE18000977.

  Gustavo E. Frances of The Law Offices of Gustavo E. Frances, P.A., Fort
Lauderdale, for appellant.

  Christopher N. Link of Christopher N. Link, P.A., Plantation, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.